JET METAL CORP. CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTH PERIOD ENDED JANUARY 31, 2015 (Unaudited) (Expressed in Canadian Dollars) NOTICE OF NO AUDITOR REVIEW OF CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3 (3) (a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that an auditor has not reviewed the financial statements. The accompanying unaudited condensed interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these condensed interim consolidated financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. JET METAL CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (Unaudited) (Expressed in Canadian Dollars) JANUARY 31, 2015 APRIL 30, 2014 ASSETS Current assets Cash and cash equivalents $ $ Marketable securities (Note 4) - Receivables Prepaid expenses Exploration and evaluation assets (Note 6) Prepaid expenses (Note 9) - Property and equipment (Note 5) Reclamation bonds (Note 6) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ $ Due to related parties (Note 9) Due to related party (Note 9) - Future reclamation provisions (Note 7) Equity Capital stock (Note 8) Reserves Deficit ) ) $ $ Nature of operations and going concern (Note 1) Subsequent events (Note 14) Approved on March 25, 2015 on behalf of the Board of Directors: “Ken Brophy” Director “Stewart Wallis” Director Ken Brophy Stewart Wallis The accompanying notes are an integral part of these condensed interim consolidated financial statements. 1 JET METAL CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (Expressed in Canadian Dollars) THREE MONTHS ENDED JANUARY 31, NINE MONTHS ENDED JANUARY 31, EXPENSES Audit and accounting $ Consulting - - - Depreciation (Note 5) Exploration and evaluation (Note 6) Impairment of exploration and evaluation assets (Note 6) - - - Insurance Interest (Note 7) Investor relations Legal Management fees - - Office and administration Rent Share-based compensation (recovery) (Note 8) - - ) Transfer agent and filing fees Travel - 40 - Wages and salaries ) Finance income - 39 Gain on asset disposal (Note 5) - - - Gain (loss) on foreign exchange ) ) ) Gain on forgiveness of related party debt (Note 9) - - - Unrealized gain (loss) on marketable securities (Note 4) - ) ) ) Net loss and comprehensive loss for the period $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed interim consolidated financial statements. 2 JET METAL CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTH PERIODS ENDED JANUARY 31, (Unaudited) (Expressed in Canadian Dollars) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) Items not affecting cash: Depreciation Forgiveness of related party debt ) - Impairment of exploration and evaluation assets - Interest Share-based compensation (recovery) - ) Unrealized gain on foreign exchange ) ) Unrealized loss on marketable securities Non-cash working capital item changes: Receivables ) Prepaid expenses ) Payables and accrued liabilities ) ) Due to related parties Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment ) - Proceeds from sale of marketable securities Net cash from investing activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from private placement, net of costs - Repayment related party term loan ) - Net cash from financing activities - Net change in cash and cash equivalents during the period ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash and cash equivalents Cash $ $ Liquid short term investments $ $ Cash (paid) received for Interest $
